t c summary opinion united_states tax_court larry ray zedaker and marjorie z zedaker petitioners v commissioner of internal revenue respondent docket no 18876-10s filed date larry ray zedaker and marjorie z zedaker pro sese rebecca s duewer-grenville for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for summary_judgment filed date after a concession by petitioners the issue for decision is whether respondent correctly determined that petitioners were required to report in gross_income dollar_figure of a dollar_figure retirement annuity distribution for as explained in greater detail below we hold that petitioners were so required and we shall therefore grant respondent’s motion for summary_judgment background petitioners resided in the state of california when the petition was filed all references to petitioner in the singular are to marjorie z zedaker before petitioner was a teacher for the state of california and during her tenure as a teacher she made contributions to and accumulated interest in the california state teachers’ retirement_system calstrs in petitioner in the notice_of_deficiency respondent determined that petitioners failed to report dollar_figure in wage income in the petition petitioners did not contest respondent’s determination regarding this adjustment nor have they otherwise raised any issue regarding it under rule b any issue not raised in the assignment of errors in the petition is deemed conceded by the taxpayer 78_tc_646 73_tc_736 withdrew all of her contributions and accumulated interest from her calstrs account and paid the appropriate federal_income_tax on the amount withdrawn in petitioner returned to teaching and redeposited dollar_figure into her calstrs account petitioner subsequently retired from teaching and on date her calstrs retirement annuity became effective in petitioner attained the age of as of date petitioner’s calstrs monthly annuity benefit was dollar_figure which monthly benefit would continue for petitioner’s lifetime during petitioner received a gross distribution of dollar_figure from her calstrs account calstrs reported on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc the dollar_figure gross distribution and indicated thereon a taxable_amount of dollar_figure on their federal_income_tax return petitioners did not report any of the dollar_figure gross distribution in gross_income in a notice_of_deficiency respondent determined inter alia that petitioners failed to report dollar_figure of the dollar_figure distribution in gross_income the record suggests that petitioner’s annuity was index linked on date petitioners filed a petition for redetermination and issue was subsequently joined as stated above respondent filed his motion for summary_judgment on date petitioners filed an objection to respondent’s motion on date discussion a summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b after carefully reviewing the record we are satisfied that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment b includability of annuity payments sec_72 generally requires that any amount_received_as_an_annuity be included in gross_income sec_72 allows taxpayers to exclude the benefits that represent a return of their own investment in a qualified_employer_retirement_plan under the simplified_method for recovery_of investment the simplified_method excludes from gross_income the amount of any monthly annuity_payment that does not exceed the amount obtained by dividing the taxpayer’s contribution to the plan by the number of anticipated payments sec_72 if the age of the annuitant on the annuity_starting_date is more than but not more than the number of anticipated payments is sec_72 respondent contends that petitioners may exclude from gross_income each month dollar_figure ie dollar_figure dollar_figure of petitioner’s annuity_payment from calstrs under the simplified_method in sec_72 therefore respondent contends that petitioners are entitled to a yearly exclusion of dollar_figure ie dollar_figure mo x mos or in other words petitioners must report in gross_income dollar_figure of the dollar_figure gross distribution ie dollar_figure - dollar_figure dollar_figure in contrast petitioners argue that under the simplified_method it will take years for petitioner to recover her investment_in_the_contract at which time petitioner would be years old and beyond her life expectancy therefore petitioners argue that fairness dictates a more reasonable approach and they calstrs is a qualified_employer_retirement_plan see sec_403 see also sec_4974 sec_170 cross- referenced in sec_403 suggest that the court adopt the first in first out formula advocated by the aarp under this formula petitioners argue that all payments received under the annuity_contract would be tax free until petitioner had recovered her dollar_figure initial investment thereafter the full amount of all payments received by petitioner would be subject_to income_tax petitioners argue that under this method petitioner would recoup her initial investment within years we are cognizant of the inequity that petitioners perceive in the application of the simplified_method under the circumstances of their case the result that petitioners request was available to taxpayers whose annuity_starting_date was on or before date when the predecessor to the current sec_72 provided a 3-year basis recovery rule under certain circumstances under that provision if a taxpayer would recover his or her total contribution in the first years of the annuity then the taxpayer could exclude all amounts received under the contract until there had been so excluded an amount equal to the taxpayer’s contribution thereafter all amounts received would be fully includable in gross_income id however this provision was repealed by the tax_reform_act_of_1986 publaw_99_514 sec c h - 100_stat_2467 petitioners should understand that the tax_court is a court of limited jurisdiction and that we are not at liberty to make decisions based solely in equity see 484_us_3 92_tc_776 73_tc_1014 40_tc_436 affd 331_f2d_422 7th cir in other words absent some constitutional defect we are constrained to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 and we may not rewrite the law because we may deem its ‘effects susceptible of improvement’ see 516_us_235 quoting 464_us_386 accordingly petitioners’ appeal must in this instance be addressed to their elected representatives the proper place for a consideration of petitioner’s complaint is in the halls of congress not here hays corp v commissioner supra pincite the court notes that even if petitioner’s annuity_starting_date was on or before date petitioner would not have recovered her basis within the first years of the annuity and therefore the 3-year basis recovery rule under former sec_72 would not have applied petitioners impress us as conscientious taxpayers who take their tax responsibilities seriously and try to follow the rules unfortunately for them we are constrained by the law as discussed above to hold that they are required to include in gross_income dollar_figure of the dollar_figure gross distribution from calstrs conclusion finally in reaching the conclusions described herein we have considered all of the arguments made by petitioners and to the extent not expressly discussed above we find that those arguments do not support a result contrary to that reached herein to reflect the foregoing an order granting respondent’s motion for summary_judgment and decision for respondent will be entered
